886 F.2d 1317
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theodore TOROK, Petitioner-Appellant,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent-Appellee.
No. 88-3781.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The petitioner moves for in forma pauperis status on appeal from the Benefits Review Board's Decision and Order on Reconsideration affirming its original Decision and Order which reversed the Administrative Law Judge's Decision and Order awarding benefits in this claim filed pursuant to the Black Lung Benefits Act, 30 U.S.C. Sec. 901.  In its motion to remand, the respondent now concedes that Torok is entitled to benefits under the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq., and that the Black Lung Disability Trust Fund is liable for payment of those benefits.  Upon consideration, the court finds that the motion to remand is well-taken.


2
The motion for in forma pauperis status is granted and the motion to remand is granted.  Rule 9(b)(6), Rules of the Sixth Circuit.